Exhibit 99.1 Provident Moves Forward as a Pure-Play Infrastructure Midstream Business, Finalizes New Credit Facility and Announces Senior Management Change News Release 13-10 June 29, 2010 All values are in Canadian dollars unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced the completion of the arrangement (the “Arrangement”) effecting the merger of Provident’s oil and natural gas production business with Midnight Oil Exploration Ltd. (Midnight) to form Pace Oil & Gas Ltd. The transaction proceeds are comprised of $120 million in cash and approximately 32.5 million Pace shares issued directly to Provident unitholders. The cash proceeds will be retained by the Trust and applied to reduce long-term bank debt. At its special meeting of unitholders held on June 28, 2010, Provident’s unitholders approved the Arrangement.Of the units voted at the special meeting, approximately 97% were voted in favor of the adoption of the Arrangement.Midnight shareholders also approved the Arrangement at a separate meeting of Midnight shareholders on June 28, 2010. Provident unitholders of record on July 9, 2010 will receive 0.12225 shares of Pace for every unit of Provident held. The ex-distribution date will be July 7, 2010.
